06/15/2021



                                                                                                Case Number: DA 21-0051




                 IN THE SUPREME COURT OF THE STATE OF MONTANA

                          SUPREME COURT CAUSE NO.DA 21-0051


STATE OF MONTANA,

               Plaintiff/Appellees,
                                                           ORDER FOR
    vs.                                                    ADDITIONAL TIME FOR
                                                           FILING OPENING BRIEF
MICHAEL BONACORSI,

                Defendant/Appellant.


               Upon review ofthe Defendant/Appellant Third Motion for Additional Time for

Filing Opening Brief, and good cause therefrom;

              It is hereby ORDERED that the Defendant/Appellant shall have an additional

thirty (30)days from June 16, 2021, due date to file their Opening Brief. Defendant/Appellant

Opening Brief will be due July 16, 2021.




cc: Jami Rebsom
    Attorney General




                                                                                   Electronically signed by:
                                                                                         Mike McGrath
                                                                            Chief Justice, Montana Supreme Court
                                                                                         June 15 2021